DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 23-29, in the reply filed on November 25, 2020 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to examine both Groups at once.  This is not found persuasive because there would be serious burden on the Examiner to examine both Groups at once because of at least reasons (a), (b), (c) and (d) as provided on page 3 of the Restriction Requirement mailed June 25, 2020 applies. Applicant has not specifically addressed those reasons in the traversal.
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election without traverse of species (ii) (dimensionally stable but not fully cured) in the reply filed on November 25, 2020 is acknowledged.  There is no specific traversal to the species election requirement.
The requirement is still deemed proper and is therefore made FINAL.

Species (ii) reads on claims 1-4, 6-9 and 23-29. Claim 5 is therefore withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if Applicant intends to recite the subject matter of claim 4 because claim 4 depends upon itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 23-29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Holtzberg (USPN 6,103,156).
In regard to claims 1 and 2, Holtzberg teaches a composite insert comprising a molded composite insert composition (low viscosity thermoset resin) and a solid reinforcing material 
In regard to claim 3, the molded composite insert composition of Holtzberg comprises a two-component composite insert composition comprising a first component and a second component reactive with the first component (novalacs or resoles: second component reactive with the first component for novalacs is hexamine, second component reactive with the first component for resoles is an alkaline catalyst). 
In regard to claim 6, one of the mold halves of Holtzberg, for example, one of the mold halves 36’ in Fig. 2F and 2G, corresponds to the claimed carrier, and the part that would be molded from the mold halves in 2F and 2G corresponds to the claimed composite part (where the part comprises the low viscosity thermoset resin and the short fibers).
In further regard to claim 6, and in regard to claim 7, Holtzberg teaches that the mold halves themselves may be formed of the composite material of the low viscosity thermoset resin 
In regard to claim 8, the composite part is over-molded onto the carrier, when the carrier is considered to be the lower mold half of Holtzberg.
In regard to claim 23, Holtzberg teaches that the mold / mold halves may be of plastic (see, for example, claim 1). The composite part discussed above in regard to claim 6 corresponds to the dimensionally stable composite insert claimed in claim 6. The composite part that is molded in the mold / mold/halves of Holtzberg is “dimensionally stable” within the meaning of “dimensionally stable” used in Applicant’s specification (see paragraph 0037 of Applicant’s Published Application (US 2018/0251262) and it is not fully cured because it is post-cured after removal from the mold (claim 14 of Holtzberg). The two mold halves, until the part molded from the mold halves is removed from both mold halves, function as pre-packaging that would act as external protective covering of the molded composite part. The combination of the two mold halves and the part molded in the mold halves of, for example, Fig. 2H and 2G, (or the combination of one mold half and the part molded in the mold halves, where one mold half has been removed) corresponds to the claimed “pre-packaged composite insert” (or only the molded part in the mold half or halves is the “pre-packaged composite insert”).

In regard to claim 25, one mold half of Holtzberg corresponds to the claimed carrier and one mold half corresponds to the claimed mold. The composite part discussed above in regard to claim 6 corresponds to the dimensionally stable composite insert claimed in claim 6. The composite part that is molded in the mold / mold/halves of Holtzberg is “dimensionally stable” within the meaning of “dimensionally stable” used in Applicant’s specification (see paragraph 0037 of Applicant’s Published Application (US 2018/0251262) and it is not fully cured because it is post-cured after removal from the mold (claim 14 of Holtzberg). In the combination of the dimensionally stable molded part and the two mold halves where the both halves are enclosed around the part, the mold half that is deemed to be the carrier remains covering a portion of the insert (the molded part in the mold halves), thereby forming the “pre-packaging” as claimed.
In regard to claim 26, Holtzberg teaches the “pre-packaged composite insert” as discussed above in regard to claim 25. Holtzberg teaches that the mold halves themselves may be formed of the composite material of the low viscosity thermoset resin and the short fibers (see, for example, col. 4, lines 28-42 and claim 15 of Holtzberg), and Holtzberg thereby teach that the mold halves (one mold half is the carrier) thereby may be formed of the anisotropic material fiber reinforced composite (because the composite part to be molded comprises resin and short fibers), plastic (claim 1 of Holtzberg) and/or fiber glass (claim 9 of Holtzberg).

In regard to claim 28, Holtzberg teaches the composite part as discussed above in regard to claim 1. The composite part is not fully cured when it remains in the mold halves, and requires a second curing stage to fully cure after it is removed from the mold halves. The recitation “during utilization of said composite part” is an intended use phrase which has not been given patentable weight. Additionally, “utilization of said composite part” can be reasonably identified as the curing of the not-fully-cured composite part: it is being used by being cured.
In regard to claim 29, Holtzberg teaches the composite part as discussed above in regard to claim 1. One mold half corresponds to the claimed carrier, the other mold half corresponds to the claimed mold (see, for example, Fig. 2G and 2H, as discussed above in regard to claim 1). Holtzberg teaches that the mold / mold halves may be of plastic (see, for example, claim 1).  The composite part that is molded in the mold / mold/halves of Holtzberg is “dimensionally stable” within the meaning of “dimensionally stable” used in Applicant’s specification (see paragraph 0037 of Applicant’s Published Application (US 2018/0251262) and it is not fully cured because it is post-cured after removal from the mold (claim 14 of Holtzberg).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Holtzberg (USPN 6,103,156).
		In regard to claim 4, Holtzberg teaches the composite part as discussed above in regard to claim 1. While Holtzberg teaches that the low viscosity thermoset resin may be epoxy (col. 3, lines 5-14), Holtzberg does not explicitly teach specific epoxies that may be used as the epoxy, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any known epoxy or epoxy blend as the epoxy of Holtzberg. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0035961, US 2006/0154039, US 2010/0044914, US 2010/0203331, USPN 5,580,621, USPN 5,888,443.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/     	Primary Examiner, Art Unit 1782